IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  :   No. 21 MAL 2015
                                               :
                     Respondent                :
                                               :   Petition for Allowance of Appeal from
                                               :   the Unpublished Memorandum and
              v.                               :   Order of the Superior Court at No. 1228
                                               :   MDA 2014 exited December 4, 2014,
                                               :   affirming the Order of the Lancaster
EMRU KEBEDE,                                   :   County Court of Common Pleas at No.
                                               :   CP-36-CR-0003556-2007 exited June
                     Petitioner                :   27, 2014


                                          ORDER



PER CURIAM                                         DECIDED: February 17, 2016

       AND NOW, this 17th day of February, 2016, the Petition for Allowance of Appeal

is GRANTED on the issue of whether Petitioner’s sentence violates the prohibition

against mandatory life sentences for juvenile offenders announced by the Supreme

Court of the United States in Miller v. Alabama, 567 U.S. ___, 132 S. Ct. 2455 (2012).

As a result of the recent holding by that Court that Miller must be applied retroactively

by the States, see Montgomery v. Louisiana, 2016 WL 280758 (U.S. Jan. 25, 2016), the

Superior Court’s order is VACATED, and the case is REMANDED for further

proceedings consistent with Montgomery.




       Mr. Justice Eakin did not participate in the decision of this matter